DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-11 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 20190155436).
As to claim 1, Jin discloses a method for displaying an image on a touch display panel [abstract & para. 76 & 135], the touch display panel comprising a substrate (array substrate 100 with first glass substrate 102) [fig. 2 & para. 127-128] and a plurality of subpixels (sub-pixels sp) [figs. 14 & 7a-7b & 2 & para. 129, 57, & 65] disposed on the substrate, each of the subpixels comprising a pixel electrode (each sub-pixel sp having pixel electrode 152) [figs. 14 & 7a-7b & para. 130, 134-135, 57, & 65] and a common electrode (common electrode 142) [figs. 14 & 7a-7b & para. 131, 134-135, 57, & 65], the common electrodes of X number of subpixels being electrically connected to form a touch sensing electrode [fig. 14 & para. 134-135], X being an integer greater than or equal to 2 [fig. 14 & para. 134-135], and the method comprising: 
dividing a frame period (first drive frame to fourth drive frame form a frame period) [figs. 15a-15d & para. 136-139 & 75-79] of the image into a first subframe period (first drive frame) [fig. 15a & para. 136-139 & 75-79] and a second subframe period (second drive frame) [fig. 15b & para. 136-139 & 75-79]; 
transmitting pixel data to some of the X number of subpixels in the first subframe period (first drive frame) [fig. 15a & para. 136-139 & 75-79], wherein the number of the subpixels receiving pixel data of positive polarity in the some of the X number of subpixels subtracted by the number of the subpixels receiving pixel data of negative polarity in the some of the X number of subpixels is defined as a first polarity number difference [fig. 15a & para. 136-139 & 75-79]; and 
transmitting pixel data to others of the X number of subpixels in the second subframe period (second drive frame) [fig. 15b & para. 136-139 & 75-79], wherein the number of the subpixels receiving pixel data of positive polarity in the others of the X number of subpixels subtracted by the number of the subpixels receiving pixel data of negative polarity in the others of the X number of subpixels is defined as a second polarity number difference [fig. 15b & para. 136-139 & 75-79]; 
wherein a sum of the first polarity number difference and the second polarity number difference is 0 (electrically neutral) [para. 139].
As to claim 2, Jin discloses the method of claim 1, wherein the number of subpixels in the some of the X number of subpixels is X/2, and the number of subpixels in the others of the X number of subpixels is X/2 [figs. 15a-15d & para. 136-139 & 75-79].
As to claim 6, Jin discloses the method of claim 1, wherein the X number of subpixels comprise a plurality of first subpixels (red color resistor R) [fig. 14 & para. 133-135] configured to display a first color, wherein some of the first subpixels receive pixel data of positive polarity in the first subframe period (first drive frame, R) [fig. 15a & para. 136-139 & 75-79], and others of the first subpixels receive pixel data of negative polarity in the second subframe period (second drive frame, R) [fig. 15b & para. 136-139 & 75-79].
As to claim 7, Jin discloses the method of claim 6, wherein the number of the first subpixels in the some of the first subpixels is equal to the number of first subpixels in the others of the first subpixels [figs. 14 & 15a-15d & para. 133-139 & 75-79].

As to claim 8, Jin discloses the method of claim 6, further comprising:
dividing another frame period of the display image into a third subframe period (third drive frame) [fig. 15c & para. 136-139 & 75-79] and a fourth subframe period (fourth drive frame) [fig. 15d & para. 136-139 & 75-79], wherein the second subframe period is subsequent to the first subframe period, the fourth subframe period is subsequent to the third subframe period [figs. 15a-15d & para. 136-139 & 75-79], the some of the plurality of first subpixels receive pixel data of negative polarity during the third subframe period (third drive frame, R) [fig. 15c & para. 136-139 & 75-79], and the others of the plurality of first subpixels receive pixel data of positive polarity during the fourth subframe period (fourth drive frame, R) [fig. 15d & para. 136-139 & 75-79].
As to claim 9, Jin discloses the method of claim 6, wherein the X number of subpixels further comprise a plurality of second subpixels configured to display a second color (green color resistor G) [figs. 14 & 15a-15d & para. 133-135] and a plurality of third subpixels configured to display a third color (blue color resistor B) [figs. 14 & 15a-15d & para. 133-135], 
wherein some of the second subpixels receive pixel data of positive polarity in the first subframe period (first drive frame, G) [fig. 15a & para. 136-139 & 75-79], others of the second subpixels receive pixel data of negative polarity in the second subframe period (second drive frame, G) [fig. 15b & para. 136-139 & 75-79], some of the third subpixels receive pixel data of negative polarity in the first subframe period (first drive frame, B) [fig. 15a & para. 136-139 & 75-79], and others of the third subpixels receive pixel data of positive polarity in the second subframe period (second drive frame, B) [fig. 15b & para. 136-139 & 75-79].
As to claim 10, Jin discloses the method of claim 9, wherein the number of the first subpixels in the X number of subpixels, the number of the second subpixels in the X number of subpixels and the number of the third subpixels in the X number of subpixels are equal to each other (same number of R, G, & B sub-pixels) [figs. 14 & 15a-15d & para. 133-135], and the number of the first subpixels in the some of the first subpixels, the number of the second subpixels in the some of the second subpixels, the number of the third subpixels in the some of the third subpixels, the number of the first subpixels in the others of the first subpixels, the number of the second subpixels in the others of the second subpixels, and the number of the third subpixels in the others of the third subpixels are equal to each other (same number of R, G, & B sub-pixels) [figs. 14 & 15a-15d & para. 133-135].
As to claim 11, Jin discloses the method of claim 10, wherein the number of the first subpixels in the X number of subpixels, the number of the second subpixels in the X number of subpixels and the number of the third subpixels in the X number of subpixels are equal to one-third of X [figs. 14 & 15a-15d & para. 133-135], and the number of the first subpixels in the some of the first subpixels, the number of the second subpixels in the some of the second subpixels, the number of the third subpixels in the some of the third subpixels, the number of the first subpixels in the others of the first subpixels, the number of the second subpixels in the others of the second subpixels, and the number of the third subpixels in the others of the third subpixels are equal to one-sixth of X [figs. 14 & 15a-15d & para. 133-135].
As to claim 16, Jin discloses the method of claim 1, wherein each of the plurality of subpixels further comprises at least one insulating layer (interelectrode insulation layer 168) [figs. 7a-7b & para. 57] disposed between the pixel electrode and the common electrode, and the pixel electrode is disposed over or below the common electrode in each of the subpixels [figs. 7a-7b & para. 57].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kitayama et al. (US 20100097366).
As to claim 3, Jin teaches the method of claim 1, wherein the touch display panel further comprises a plurality of scan lines (scan lines 112) [fig. 14 & para. 128-130], and each of the subpixels is electrically connected to a corresponding one of the plurality of scan lines [fig. 14 & para. 128-130].
Jin does not explicitly teach wherein some of the plurality of scan lines are enabled in the first subframe period, and others of the plurality of scan lines are enabled in the second subframe period.
Kitayama teaches the concept of a method of displaying an image [abstract], wherein some of a plurality of scan lines are enabled in a first subframe period (first half frame) [figs. 8a-8b & para. 166-170], and others of a plurality of scan lines are enabled in a second subframe period (later half frame) [figs. 8a-8b & para. 166-170].
It would have been obvious to a person having ordinary skill in the at before the effective filing date of the claimed invention to modify the first subframe period and the second subframe period utilized with the method of Jin, such that some of the plurality of scan lines are enabled in the first subframe period, and others of the plurality of scan lines are enabled in the second subframe period, as taught by Kitayama, to improve image quality by reducing deterioration of image quality, as taught by Kitayama [para. 178].
As to claim 4, Jin as modified by Kitayama teaches the method of claim 3, wherein the number of the scan lines is N [Jin: fig. 14 & para. 128-130 & Kitayama: figs. 8a-b], N is an integer greater than or equal to 2, the number of the some of the scan lines is (N/2), and the number of the others of the scan lines is (N/2) [Kitayama: figs. 8a-8b & para. 166-170].
As to claim 5, Jin as modified by Kitayama teaches the method of claim 3, wherein the scan lines comprise 1st to Nth scan lines [Jin: fig. 14 & para. 128-130 & Kitayama: figs. 8a-b], the 1st to Nth scan lines are sequentially disposed along a direction, the some of the scan lines comprise (2K-1 )th scan lines of the 1st to Nth scan lines [Kitayama: figs. 8a-b & para. 166-170], and the others of the scan lines comprise (2K)th scan lines of the 1st to Nth scan lines [Kitayama: figs. 8a-b & para. 166-170], wherein K is an integer from 1 to N/2, and N is an even integer [Jin: fig. 14 & para. 128-130 & Kitayama: figs. 8a-b & para. 166-170].
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Yeh (US 20180329544).
As to claim 12, Jin teaches the method of claim 1 [see above].
Jin does not explicitly teach wherein the touch display panel further comprises a plurality of data lines, a plurality of first thin film transistors, a plurality of second thin film transistors, a plurality of third thin film transistors, a first test pad, a second test pad and a third test pad, the data lines and the subpixels are disposed in an active area of the touch display panel, and the first to third thin film transistors and the first to third test pads are disposed in a peripheral area of the touch display panel, wherein the data lines are divided into a first group of data lines, a second group of data lines and a third group of data lines, the subpixels comprise a plurality of first subpixels configured to display a first color, a plurality of second subpixels configured to display a second color and a plurality of third subpixels configured to display a third color, each of the first subpixels is electrically connected to a corresponding data line of the first group of data lines, each of the second subpixels is electrically connected to a corresponding data line of the second group of data lines, and each of the third subpixels is electrically connected to a corresponding data line of the third group of data lines, wherein each of the first to third thin film transistors comprises a control terminal, a first terminal and a second terminal, the first terminal of each of the first thin film transistors is electrically connected to a corresponding data line of the first group of data lines, the first terminal of each of the second thin film transistors is electrically connected to a corresponding data line of the second group of data lines, the first terminal of each of the third thin film transistors is electrically connected to a corresponding data line of the third group of data lines, the second terminals of the first thin film transistors are electrically connected to the first test pad, the second terminals of the second thin film transistors are electrically connected to the second test pad, and the second terminals of the third thin film transistors are electrically connected to the third test pad.
	Yeh teaches the concept of a method utilized with a touch display panel [abstract], wherein touch display panel further comprises a plurality of data lines (data lines dl) [figs. 9a-9b & 12 & para. 73-75 & 78], a plurality of first thin film transistors (switches sw associated with first source testing pad stp_1) [figs. 9a-9b & 12 & para. 73-75 & 78], a plurality of second thin film transistors (switches sw associated with second source testing pad stp_2) [figs. 9a-9b & 12 & para. 73-75 & 78], a plurality of third thin film transistors (switches sw associated with third source testing pad stp_3) [figs. 9a-9b & 12 & para. 73-75 & 78], a first test pad (first source testing pad stp_1) [figs. 9a-9b & 12 & para. 73-75 & 78], a second test pad (second source testing pad stp_2) [figs. 9a-9b & 12 & para. 73-75 & 78] and a third test pad (third source testing pad stp_3) [figs. 9a-9b & 12 & para. 73-75 & 78], data lines and subpixels are disposed in an active area of the touch display panel (display area 202) [figs. 9a-9b & 12 & para. 73-75 & 78], and the first to third thin film transistors and the first to third test pads are disposed in a peripheral area of the touch display panel (non-display area 204) [figs. 9a-9b & 12 & para. 73-75 & 78], wherein data lines are divided into a first group of data lines, a second group of data lines and a third group of data lines [figs. 9a-9b & 12 & para. 73-75 & 78], subpixels comprise a plurality of first subpixels configured to display a first color, a plurality of second subpixels configured to display a second color and a plurality of third subpixels configured to display a third color, each of the first subpixels is electrically connected to a corresponding data line of the first group of data lines, each of the second subpixels is electrically connected to a corresponding data line of the second group of data lines, and each of the third subpixels is electrically connected to a corresponding data line of the third group of data lines [figs. 9a-9b & 12 & para. 73-75 & 78], wherein each of the first to third thin film transistors comprises a control terminal, a first terminal and a second terminal, the first terminal of each of the first thin film transistors is electrically connected to a corresponding data line of the first group of data lines, the first terminal of each of the second thin film transistors is electrically connected to a corresponding data line of the second group of data lines, the first terminal of each of the third thin film transistors is electrically connected to a corresponding data line of the third group of data lines, the second terminals of the first thin film transistors are electrically connected to the first test pad, the second terminals of the second thin film transistors are electrically connected to the second test pad, and the second terminals of the third thin film transistors are electrically connected to the third test pad [figs. 9a-9b & 12 & para. 73-75 & 78].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel utilized with the method of Jin, such that the touch display panel further comprises a plurality of data lines, a plurality of first thin film transistors, a plurality of second thin film transistors, a plurality of third thin film transistors, a first test pad, a second test pad and a third test pad, the data lines and the subpixels are disposed in an active area of the touch display panel, and the first to third thin film transistors and the first to third test pads are disposed in a peripheral area of the touch display panel, wherein the data lines are divided into a first group of data lines, a second group of data lines and a third group of data lines, the subpixels comprise a plurality of first subpixels configured to display a first color, a plurality of second subpixels configured to display a second color and a plurality of third subpixels configured to display a third color, each of the first subpixels is electrically connected to a corresponding data line of the first group of data lines, each of the second subpixels is electrically connected to a corresponding data line of the second group of data lines, and each of the third subpixels is electrically connected to a corresponding data line of the third group of data lines, wherein each of the first to third thin film transistors comprises a control terminal, a first terminal and a second terminal, the first terminal of each of the first thin film transistors is electrically connected to a corresponding data line of the first group of data lines, the first terminal of each of the second thin film transistors is electrically connected to a corresponding data line of the second group of data lines, the first terminal of each of the third thin film transistors is electrically connected to a corresponding data line of the third group of data lines, the second terminals of the first thin film transistors are electrically connected to the first test pad, the second terminals of the second thin film transistors are electrically connected to the second test pad, and the second terminals of the third thin film transistors are electrically connected to the third test pad, as taught by Yeh, to reduce the cost and improve image quality of the touch display panel by quickly identifying abnormalities, as taught by Yeh [para. 73 & 75].
As to claim 13, Jin as modified by Yeh teaches the method of claim 12, wherein the data lines data lines are sequentially disposed along a direction, the first group of data lines comprise (3K-2)th data lines, the second group of data lines comprise (3K-1)th data lines, and the third group of data lines comprise (3K)th data lines, wherein K is an integer from 1 to M/3, and M is a positive multiple of 3 [Yeh: figs. 9a-9b & 12 & para. 73-75 & 78].
As to claim 14, Jin as modified by Yeh teaches the method of claim 12, further comprising: 
transmitting an enabling voltage to each of the control terminals of the first to third thin film transistors to turn on each of the first to third thin film transistors before the some of the X number of subpixels receive pixel data in the first subframe period and the others of the X number of subpixels receiving pixel data in the second subframe period [Yeh: figs. 9a-9b & 12 & para. 73-75 & 78].
As to claim 15, Jin as modified by Yeh teaches the method of claim 12, wherein the touch display panel further comprises a fourth test pad (switch control pad scp2) [Yeh: figs. 9a-9b & 12 & para. 73-75 & 78] disposed in the peripheral area of the touch display panel, and the control terminals of the first to third thin film transistors are electrically connected to the fourth test pad [Yeh: figs. 9a-9b & 12 & para. 73-75 & 78].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nam et al. 			(US 20160026044).
Nakamura et al. 		(US 20160259475).
Kim et al. 			(US 20180150162).
Furuta et al. 			(US 20210126017).
Hayashi 			(US 20220013074).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694